v.s. Department of Justice

V.S. Department of Education

Civil Rights Division

Office for Civil Rights

June 29, 2010
Dear College or University President:
We write to express concern on the part of the Department of Justice and the Department of
Education that colleges and universities are using electronic book readers that are not
accessible to students who are blind or have low vision and to seek your help in ensuring that
this emerging technology is used in classroom settings in a manner that is permissible under
federal law. A serious problem with some of these devices is that they lack an accessible text­
to-speech function. Requiring use of an emerging technology in a classroom environment when
the technology is inaccessible to an entire population of individuals with disabilities­
individuals with visual disabilities - is discrimination prohibited by the Americans with
Disabilities Act of 1990 (ADA) and Section 504 of the Rehabilitation Act of 1973 (Section 504)
unless those individuals are provided accommodations or modifications that permit them to
receive all the educational benefits provided by the technology in an equally effective and
equally integrated manner.
The Departments of Justice and Education share responsibility for protecting the rights of
college and university students with disabilities. The Department of Justice is responsible for
enforcement and implementation of title III of the ADA, which covers private colleges and
universities, and the Departments of Justice and Education both have enforcement authority
under title II of the ADA, which covers public universities. In addition, the Department of
Education enforces Section 504 with respect to public and private colleges and universities that
receive federal financial assistance from the Department of Education. As discussed below, the
general requirements of Section 504 and the ADA reach equipment and technological devices
when they are used by public entities or places of public accommodation as part of their
programs, services, activities, goods, advantages, privileges, or accommodations.
Under title III, individuals with disabilities, including students with visual impairments, may not
be discriminated against in the full and equal enjoyment of all of the goods and services of
private colleges and universities; they must receive an equal opportunity to participate in and
benefit from these goods and services; and they must not be provided different or separate
goods or services unless doing so is necessary to ensure that access to the goods and services is
equally as effective as that provided to others.' Under title II, qualified individuals with
disabilities may not be excluded from participation in or denied the benefits of the services,
programs, or activities of, nor subjected to discrimination by, public universities and colleges.'
Both title" and Section 504 prohibit colleges and universities from affording individuals with
disabilities with an opportunity to participate in or benefit from college and university aids,

1 28 C.F.R. § 36.201(a); 28 C.F.R. § 36.202(a); and 28 C.F.R. § 36.202(c) (2009).
2 28 C.F.R. § 35.130(a) (2009).

[OCR-00054]

Page 2 - Dear Colleague Letter: Electronic Book Readers

benefits, and services that is unequal to the opportunity afforded others." Similarly, individuals
with disabilities must be provided with aids, benefits, or services that provide an equal
opportunity to achieve the same result or the same level of achievement as others." A college
or university may provide an individual with a disability, or a class of individuals with disabilities,
with a different or separate aid, benefit, or service only if doing so is necessary to ensure that
the aid, benefit, or service is as effective as that provided to others."
The Department of Justice recently entered into settlement agreements with colleges and
universities that used the Kindle DX, an inaccessible, electronic book reader, in the classroom as
part of a pilot study with Amazon.com, Inc. In summary, the universities agreed not to
purchase, require, or recommend use of the Kindle DX, or any other dedicated electronic book
reader, unless or until the device is fully accessible to individuals who are blind or have low
vision, or the universities provide reasonable accommodation or modification so that a student
can acquire the same information, engage in the same interactions, and enjoy the same
services as sighted students with substantially equivalent ease of use. The texts of these
agreements may be viewed on the Department of Justice's ADA Web site, www.ada.gov. (To
find these settlements on www.ada.gov, search for "Kindle.") Consistent with the relief
obtained by the Department of Justice in those matters, the Department of Education has also
resolved similar complaints against colleges and universities.
As officials of the agencies charged with enforcement and interpretation of the ADA and
Section 504, we ask that you take steps to ensure that your college or university refrains from
requiring the use of any electronic book reader, or other similar technology, in a teaching or
classroom environment as long as the device remains inaccessible to individuals who are blind
or have low vision. It is unacceptable for universities to use emerging technology without
insisting that this technology be accessible to all students.
Congress found when enacting the ADA that individuals with disabilities were uniquely
disadvantaged in American society in critical areas such as education." Providing individuals
with disabilities full and equal access to educational opportunities is as essential today as it was
when the ADA was passed. In a Proclamation for National Disability Employment Awareness
Month, President Obama underscored the need to "strengthen and expand the educational
opportunities for individuals with disabilities," noting that, "[i]f we are to build a world free
from unnecessary barriers ... we must ensure that every American receives an education that
prepares him or her for future success." http://www.whitehouse.gov/the-press­
office/presidential-proclamation-national-disability-employment-awareness-month (September
30,2009) (emphasis added).

3 28 C.F.R. § 35.130(b)(1)(ii) and 34 C.F.R. § 104.4(b)(1)(ii) (2009).

4 Cf. 28 C.F.R.§ 35.130(b)(1)(iii) and 34 C.F.R. § 104.4(b)(1)(iii) (2009).
5 28 C.F.R. § 35.130(b)(1)(iv) and 34 C.F.R. § 104.4(b)(1)(iv) (2009).
6 42

u.s.c. § 12101(a) (1990).

Page 3 - Dear Colleague Letter: Electronic Book Readers

Technology is the hallmark of the future, and technological competency is essential to
preparing all students for future success. Emerging technologies are an educational resource
that enhances learning for everyone, and perhaps especially for students with disabilities.
Technological innovations have opened a virtual world of commerce, information, and
education to many individuals with disabilities for whom access to the physical world remains
challenging. Ensuring equal access to emerging technology in university and college classrooms
is a means to the goal of full integration and equal educational opportunity for this nation's
students with disabilities. With technological advances, procuring electronic book readers that
are accessible should be neither costly nor difficult.
We would like to work with you to ensure that America's technological advances are used for
the benefit of all students. The Department of Justice operates a toll-free, technical assistance
line to answer questions with regard to the requirements of federal laws protecting the rights
of individuals with disabilities. For technical assistance, please call (800) 514-0301 (voice) or
(800) 514-0383 (TTY). Specialists are available Monday through Friday from 9:30 AM until 5:30
PM (ET) except for Thursday, when the hours are 12:30 PM until 5:30 PM. These specialists
have been trained specifically to address questions regarding accessible electronic book
readers. Colleges, universities, and other stakeholders can also contact the Department of
Education's Office for Civil Rights for technical assistance by going to OCR's Web site at
http://wdcrobcolp01.ed.gov!CFAPPS!OCR!contactus.cfm.
We appreciate your consideration of this essential educational issue and look forward to
working with you to ensure that our nation's colleges and universities are fully accessible to
individuals with disabilities.
Sincerely,

Assistant Attorney General
Civil Rights Division
u.S. Department of Justice

Russlynn Ii
Assistant Secretary
for Civil Rights
u.s. Department of Education

